DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I = Figs 1A-1H, 15 Symbol Indicator on top end of valve; 
Species II = Figs. 2A-2H Symbol indicator on the side of valve near the top end; 
Species III = Figs. 3A-3H  Text Indicator on side of valve near the top end; 
Species IV = Figs. 4A -4H Symbol indicator on top end of valve AND Text Indicator that clips to the valve stem via a hole located on the valve stem; 
Species V = Figs. 5A – 5H Symbol indicator on top end of valve AND Text Indicator that clips on side of valve stem, wherein the clip has two arms that can deflect outward to allow coupling;
Species VI = Figs. 6A – 6H  Symbol indicator on top end of valve AND  Text Indicator on a barrel in the form a tag that slides over a portion of the vale stem; 
Species VII = Figs. 7A -7H Symbol indicator on top end of valve AND  a barrel having a raised surface with text that slides over a portion of the vale stem.
The species are independent or distinct because each species recites mutually exclusive characteristics of an indicator for a valve of a medical device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 16 are generic.

The species define alternate constructions of an indicator for a valve of a medical device such as an endoscope having distinctly different components. The components which form the indicator and the coupling function of an indicator to a valve stem vary between embodiments having multiple configurations of the coupling structure to include but is not limited to having a symbol or text indicator located near the top of the valve, near the side of the valve, near the stem of the valve, or on a barrel that slides over the stem, etc.. Each of the features within the various embodiments would require independent search and examination considerations, including distinct classification and text search. Therefore, the patentably indistinct species have acquired a separate status in the art in view of their different classifications such as but not limited to A61B90/70, A61B90/92, A61B90/94, A61B1/00068, A61B1/00137, A61B1/126, A61B1/126, A61L2/18, A61M39/16, F16K11/0716, A61B2/2090/701, A61B1/125, A61L2202/24, A61M25/007, A61M2039/267, A61M2205/583, A61M2207/00, etc. and the patentably indistinct species require a different field of text search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) that focus on varying configurations of the coupling structure on the valve assembly of the medical device. 
Examiner did not make a telephone call to Applicant to seek an oral election to the above restriction requirement, due to Applicant not having a proper telephone number listed in the contact section of the application. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795